


110 HR 3533 IH: The Public and Teaching Hospital Preservation

U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3533
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2007
			Mr. Engel (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To extend by one year the moratorium on implementation of
		  a rule relating to the Federal-State financial partnership under Medicaid and
		  the State Children’s Health Insurance Program and on finalization of a Medicaid
		  rule regarding graduate medical education.
	
	
		1.Short titleThis Act may be cited as The Public and Teaching Hospital Preservation
			 Act.
		2.Extension of
			 moratorium on implementation of rule relating to the Federal-State financial
			 partnership under medicaid and SCHIP and on finalization of a rule relating to
			 the treatment of graduate medical education under medicaid
			(a)FindingsCongress
			 makes the following findings:
				(1)A
			 proposed rule was published on January 18, 2007, on pages 2236 through 2248 of
			 volume 72, Federal Register, and a rule purporting to finalize that rule was
			 published on May 29, 2007, on pages 29748 through 29836 of volume 72, Federal
			 Register (relating to parts 433, 447, and 457 of title 42, Code of Federal
			 Regulations). This rule would significantly change the Federal-State financial
			 partnership under the Medicaid and the State Children’s Health Insurance
			 Programs by—
					(A)imposing a cost
			 limit on payments made under such programs to governmentally operated
			 providers;
					(B)limiting the
			 permissible sources of the non-Federal shares required under such programs and
			 the types of entities permitted to contribute to such shares; and
					(C)imposing new
			 requirements on participating providers and States under such programs.
					(2)A
			 proposed rule was published on May 23, 2007, on pages 28930 through 28936 of
			 volume 72, Federal Register (relating to parts 438 and 447 of title 42, Code of
			 Federal Regulations) that would significantly change the scope of permissible
			 payments under Medicaid by removing the ability for States to make payments
			 related to graduate medical education.
				(3)Permitting these
			 rules to take effect would drastically alter the Federal-State financial
			 partnership in Medicaid and the State Children’s Health Insurance Programs,
			 undermine the discretion traditionally accorded States, and have a negative
			 impact on States, providers, and beneficiaries in the following manner:
					(A)Implementation of
			 the rule regarding the Federal-State financial partnership would force billions
			 of dollars of payment reductions to providers, thus hampering the ability of
			 impacted providers to provide essential services including allowing those
			 providers to be ready and available for emergency situations and to provide
			 care to the increasing numbers of uninsured.
					(B)Implementation of
			 the rule regarding graduate medical education would force billions of dollars
			 in payment reductions to teaching hospitals, thus hampering the ability of
			 those providers to provide essential services including the education of the
			 next generation of medical professionals despite a shortage of medical
			 professionals.
					(4)By including a
			 one-year moratorium in the U.S. Troop Readiness, Veterans’ Care, Katrina
			 Recovery, and Iraq Accountability Appropriations Act of 2007, Congress intended
			 to forestall administrative action to allow itself time to assess the proposals
			 and consider alternatives that would not negatively impact States, providers,
			 and beneficiaries.
				(5)After
			 Congressional approval of the moratorium contained in the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act of
			 2007, the Centers for Medicare & Medicaid Services on May 25, 2007,
			 submitted for publication its final rule, which was not significantly different
			 from the January proposed regulation.
				(6)The publication of
			 a final rule in May regarding the Federal-State financial partnership was not
			 anticipated by Congress and accelerates the negative impact on States,
			 providers, and beneficiaries, thus undermining the intent of the moratorium
			 passed by Congress.
				(7)The publication of
			 a proposed rule in May regarding graduate medical education was not anticipated
			 by Congress and undermines the intent of the moratorium passed by
			 Congress.
				(8)Extension of the
			 moratorium is necessary to effectuate Congressional intent.
				(b)Extension of
			 prohibitionSection 7002(a)(1) of the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act of
			 2007 (Public Law 110–28), is amended by striking 1 year and
			 inserting 2 years.
			
